Citation Nr: 0520574	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  99-22 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in
Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability (TDIU).

2.  Entitlement to compensation under the provisions of 38 
U.S.C. § 1151 for deep vein thrombosis (DVT), claimed as due 
to follow-up treatment for surgery conducted on March 19, 
1998, by the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Dillon, Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to May 1971.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision from the 
VA Medical & Regional Office Center (RO) in Cheyenne, 
Wyoming, that denied the above claims. 

In July 2003, the Board remanded the matter for additional 
development.  In July 2004, the Board remanded the matter for 
due process concerns.  The case has returned for further 
appellate review.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities have not 
been shown to be of such severity as to preclude 
substantially gainful employment.

2.  The veteran's DVT is an additional disability that was 
caused by VA treatment in connection with his surgery on 
March 19, 1998, but his DVT was not proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the care, treatment, or examination, or by an 
event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  
38 C.F.R. §§ 3.340, 4.16(a), (b) (2004).

2.  The criteria for compensation pursuant to 38 U.S.C. 
§ 1151 for deep vein thrombosis resulting from VA treatment 
in connection with surgery on March 19, 1998, have not been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2004) (effective September 2, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in July 2004.  He was told of what 
was required to substantiate his section 1151 and TDIU claims 
and of his and VA's respective duties, and was asked to 
submit evidence and/or information to the RO. 

The requisite notice letter was provided to the veteran after 
the initial adjudication of the claim by the RO.  However, 
any defect with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected.  No evidence was received 
following the July 2004 notice letter, and all evidence 
received after the initial adjudication was afforded proper 
subsequent VA process, considered by the RO in supplemental 
statements of the case dated in February 2001, February 2004, 
and February 2005.  Additionally, the veteran was provided a 
meaningful opportunity to participate effectively in the 
processing of his claims.  See Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. April 14, 2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  
The claims file contains all identified medical records 
pertinent to the claims, as well as the reports from VA 
examinations conducted in July 1998 and January 2004.  As 
noted above, in response to the RO's July 2004 development 
letter the veteran provided no additional information or 
evidence.   

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claims on the merits.

II.  Analysis

TDIU

To establish a total rating based upon individual 
unemployability due to service-connected disability, there 
must be an impairment so severe that it is impossible to 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation.  VAOPGPREC 75-
91.  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).
 
The veteran suffers from two service-connected disabilities, 
post-traumatic stress disorder (PTSD) and left ankle 
instability.  His PTSD is rated as 50 percent disabling, and 
his left ankle instability is rated as 10 percent disabling.  
Therefore, he does not meet the minimum schedular criteria 
for a TDIU.

As the veteran fails to meet the percentage standards set 
forth in section 4.16(a), the Board must consider whether 
there is evidence to warrant referral for consideration of a 
TDIU on an extra-schedular basis, pursuant to 38 C.F.R. 
§ 4.16(b).  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
that takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The evidence in this case does not warrant referral of the 
case to the Director, Compensation and Pension Service, for 
extra-schedular consideration.  The veteran is a high school 
graduate who worked as a "trainman" for a railroad from 
July 1976 to May 1990, and the evidence tends to suggest that 
he remains capable of performing the physical and mental acts 
required by employment, despite his contention regarding the 
difficulty of retaining employment.

Regarding his service-connected PTSD, he testified in May 
1998 that his employability is affected by his difficulty in 
dealing with authority figures.  Transcript, pp. 2-3.  His 
currently assigned 50 percent rating for PTSD, however, 
contemplates difficulty in establishing and maintaining 
effective work relationships.  See 38 C.F.R. § 4.130 (2004).  
No other specific work limitations from his PTSD have been 
alleged.  

Also, the veteran has not explained how his left ankle 
instability has affected his employability, and it is not 
readily apparent from the evidence of record.  The medical 
evidence shows that he remains fairly active, to include 
biking, swimming, and weightlifting.  He told the January 
2004 VA examiner that he no longer can run or jog and cannot 
participate in sports requiring running or prolonged standing 
because of his left ankle.  The VA treatment records show 
that if there is any serious functional limitation of the 
left lower extremity, it is associated with his nonservice-
connected left knee disability, for which he has received 
extensive treatment.

Review of the record establishes that there is no evidence of 
anything out of the ordinary, or not average, in the 
veteran's situation.  The veteran's service-connected 
conditions may affect his abilities to some degree, but there 
is no evidence that he is unable to perform an appreciable 
level of physical work on his unstable left ankle or  mental 
acts required by employment despite his contempt for 
authority.  

The Board has considered the veteran's contentions that he 
cannot work due to his service-connected disabilities, but 
neither the Board nor laypersons can render opinions 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  In this 
case, no medical professional has ever stated the veteran's 
PTSD and/or left ankle disability affect his ability to 
maintain employment.  Even if the veteran is unable to engage 
in prolonged physical activity as a result of his service-
connected conditions, there is no evidence showing that he is 
unable to sustain gainful employment in a sedentary job.  To 
this point, a July 1998 VA examiner opined that he saw no 
reason why the veteran could not perform sedentary work. 

In his May 1998 application for a TDIU, the veteran indicated 
that his left knee disability, which is not service 
connected, was one of the disabilities that prevented him 
from securing or following any substantial gainful 
occupation.

In this case, there is simply no evidence of unusual or 
exceptional circumstances to warrant referral for extra-
schedular consideration of a total disability rating based on 
the veteran's service-connected disorders.  Most 
significantly, no medical professional has ever indicated 
that any of the veteran's service-connected disorders renders 
him unemployable.

A TDIU is not warranted, and there is no evidence to warrant 
referral for consideration of a TDIU on an extra-schedular 
basis.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule 
as required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  The 
preponderance is against the veteran's claim, and it must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Compensation under the provisions of 38 U.S.C. § 1151

The veteran filed his claim in May 1998.  Effective for 
claims filed on or after October 1, 1997, section 422(a) of 
Public Law 104-204, 110 Stat. 2874, 2926 (1996), amended 38 
U.S.C. 1151 to authorize an award of compensation or DIC for 
a veteran's "qualifying additional disability" or 
"qualifying death."  Under 38 U.S.C. 1151, as amended, an 
additional disability or death qualifies for compensation or 
DIC if it (1) was not the result of the veteran's willful 
misconduct; (2) was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by VA, either by a VA employee or 
in a VA facility; and (3) was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the care, treatment, or examination, or by an 
event not reasonably foreseeable.  

The regulation reads, in part, as follows:

(b) Determining whether a veteran has an additional 
disability.  To determine whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, examination, training and rehabilitation 
services, or CWT (compensated work therapy) program upon 
which the claim is based to the veteran's condition after 
such care, treatment, examination, services, or program has 
stopped.  VA considers each involved body part or system 
separately.

(c) Establishing the cause of additional disability or death.  
Claims based on additional disability or death due to 
hospital care, medical or surgical treatment, or examination 
must meet the causation requirements of this paragraph and 
paragraph (d)(1) or (d)(2) of this section.  Claims based on 
additional disability or death due to training and 
rehabilitation services or CWT program must meet the 
causation requirements of paragraph (d)(3) of this section.

(1) Actual causation required.  To establish causation, the 
evidence must show that the hospital care, medical or 
surgical treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.

(2) Continuance or natural progress of a disease or injury.  
Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  The provision of training 
and rehabilitation services or CWT program cannot cause the 
continuance or natural progress of a disease or injury for 
which the services were provided.

(3) Veteran's failure to follow medical instructions.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

(d) Establishing the proximate cause of additional disability 
or death.  The proximate cause of disability or death is the 
action or event that directly caused the disability or death, 
as distinguished from a remote contributing cause.

(1) Care, treatment, or examination.  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (as explained in 
paragraph (c) of this section); and

(i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or

(ii) VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.

(2) Events not reasonably foreseeable.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.

The veteran contends that compensation under section 1151 is 
warranted because follow-up treatment for surgical repair of 
his left leg included application of two casts, both of which 
were applied too tightly by VA and that, consequently, VA's 
lack of proper care caused his DVT.

In February 1998, the veteran ruptured his left quadriceps 
tendon.  On March 19, 1998, the Denver VA Medical Center 
(VAMC) performed a left quadriceps tendon repair.  The 
alternatives and risks of the procedure, including pain; 
bleeding; infection; damage to the nerves, tendons, and 
vessels; failure to heal; rerupture; the need for additional 
surgery; and loss of motion were discussed with the veteran.  
He understood the risks and benefits and wished to proceed.  
Informed consent was obtained.  

According to the surgery report, the veteran tolerated the 
procedure well and was transferred to the post-anesthesia 
care unit in good condition.  The surgery report indicated 
the veteran would be immobilized in a short-leg cast for 
approximately six weeks.  The discharge instructions from the 
Denver VAMC indicated that he was to walk with crutches, keep 
the cast clean and dry, and call if he had increased pain, 
numbness, fever, chills, or other concerns.

A follow-up appointment at the Denver VA Orthopedic Clinic 
was scheduled for March 30, 1998.  The veteran, however, was 
seen at the Cheyenne VA on March 23, 1998, complaining the 
cast was too tight.  A treatment note indicates the "cast 
was spread per orders and wrapped with an ace bandage.  The 
circulation in the feet appears improved."  The veteran was 
also seen the following day, with a history that the cast was 
too tight and that the veteran was getting blue feet when he 
stands.  At that time, a VA physician split the dressing 
under the cast, and he recorded "some apparent relief."

The veteran did not appear for his scheduled appointment at 
the Denver VA Orthopedic Clinic on March 30, 1998.  No record 
exists documenting the removal of the veteran's cast.  The 
veteran claims that he took the first split cast off by 
himself, that he returned to the Denver VAMC for application 
of a second cast, and that he again complained the cast was 
too tight.  The veteran reportedly returned home and removed 
the second cast by himself.  

A treatment note from the Cheyenne VAMC, dated May 1, 1998, 
indicates the veteran "still refuses to return to Denver 
VAMC for follow up on quad repair."  The veteran 
subsequently went to the Denver VA Orthopedic Clinic on May 
22, 1998.  At that time, persistent swelling of the left leg 
prompted a DVT evaluation.  The ultrasound results showed the 
presence of a blood clot in the left leg.  He was started on 
Enoxaparin and hospitalized at the Cheyenne VAMC from May 23, 
1998 to May 29, 1998, with a diagnosis of left leg DVT and 
pulmonary infarction.

The veteran is now off anticoagulation medication and has 
been for several years.  He has recovered from his DVT but 
has evidence of post-phlebitic syndrome with a chronically 
swollen left leg.  

Comparing the veteran's condition immediately before his 
surgical treatment upon which the claim is based to the 
veteran's condition after such treatment was stopped, as 
discussed above, it is clear that his DVT and subsequent 
residuals of DVT constitute an additional disability as 
defined in 38 C.F.R. § 3.361.

The competent evidence also shows that the VA treatment in 
question resulted in the veteran's additional disability of 
DVT, thus satisfying the requirement of actual causation as 
defined in 38 C.F.R. § 3.361.  The July 1998 VA examiner 
assessed the veteran was status post-surgical fixation of the 
left quadriceps with complication of DVT.  A June 1999 VA 
physician noted that the veteran's risk factors for DVT 
included recent surgery, such that his claim was reasonable.  
The January 2004 VA examiner stated the veteran's DVT is 
related to the repair of his ruptured quadriceps tendon in 
March 1998, noting that it existed probably days to weeks 
prior to the diagnosis of DVT on May 22, 1998.       

However, the evidence establishes that VA furnished the 
treatment in question after informed consent was obtained and 
that VA did not fail to exercise the degree of care that 
would be expected of a reasonable health care provider.  

Regarding the degree of care, the January 2004 VA examiner 
opined after his review of the claims folder that it is not 
at least as likely that the veteran's DVT of the left leg 
resulted from negligence or fault on the part of VA 
treatment.  The examiner explained that DVT is a recognized 
complication of all types of extremity injuries and is a 
common complication occurring after treating extremity 
injuries surgically.  Application of the tight cast more than 
likely did not result in the occurrence of DVT, but rather 
the left quadriceps injury itself and surgery predisposed the 
veteran to extremity thrombosis, and this occurs often 
without the presence of negligence, according to the VA 
examiner. 

In any event, the January 2004 VA examiner noted that 
treatment by splitting a cast is the usual treatment for 
complaints of a tight cast.  Here, a VA physician split the 
dressing under the first cast on March 24, 1998, and the 
veteran acknowledged he split both casts on his own.  There 
is indication the veteran was not diligent with his follow-up 
appointments, but the Denver VAMC promptly diagnosed DVT when 
the veteran appeared on May 22, 1998.  Blood-clotting 
medication was prescribed, and treatment for DVT included a 
six-day admission of the veteran as an inpatient.   

Neither the Board nor laypersons can render opinions 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis or opinion.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  

In this case, the only competent opinion addressing the 
question of proximate causation is that of the January 2004 
VA examiner, and it weighs heavily against the claim.  The 
Board attaches significant probative value to this opinion, 
as the VA examiner's uncontroverted opinion is thorough and 
was made after review of the claims file.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  The 
preponderance is against the veteran's claim, and it must be 
denied.   

	
ORDER

Entitlement to a total disability rating for compensation 
purposes due to individual unemployability is denied.

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for deep vein thrombosis, claimed as due to follow-up 
treatment for surgery conducted on March 19, 1998, by the 
Department of Veterans Affairs, is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


